Citation Nr: 1031772	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
foot injury, claimed as right great toe arthritis.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for left sided abdominal/flank pain claimed as due to 
Department of Veterans Affairs (VA) medical treatment.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and 
from December 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claims of entitlement to 
service connection for right great toe arthritis, and 
compensation under 38 U.S.C.A. § 1151 for left sided 
abdominal/flank pain claimed as due to Department of Veterans 
Affairs (VA) medical treatment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

As a preliminary matter, the Board notes that the issues 
presently on appeal came to the Board in conjunction with the 
issue of entitlement to reimbursement of unauthorized medical 
expenses.  Such issue was addressed by the Board in a May 2009 
decision.  At that time, the Veteran's regular claims file was 
associated with his separate claims file for payment or 
reimbursement of unauthorized medical expenses.  It appears that 
evidence relevant to the issues presently on appeal might be 
located in the claims file for payment or reimbursement of 
unauthorized medical expenses.  The claims file for payment or 
reimbursement of unauthorized medical expenses is no longer 
associated with the Veteran's regular claims file, as such issue 
has already been adjudicated by the Board.  On remand, the AMC 
must copy all evidence relevant to the issues presently on appeal 
located in the Veteran's claims file for payment or reimbursement 
of unauthorized medical expenses to his regular claims file.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The issues presently on appeal 
were addressed in a May 2009 Board remand.  However, some remand 
directives were not completed or substantially complied with, and 
further development is now required.

By the May 2009 Board remand, the AMC was directed to obtain a 
copy of any consent form signed by the Veteran in association 
with his July 10, 2006 flexible sigmoidoscopy.  To date, it does 
not appear that the AMC completed the Board's remand directive or 
documented any effort to do so after May 2009.  

Significantly, prior to the May 2009 Board remand, in a June 2007 
letter, the RO requested a copy of the above-described consent 
form from the Director of Staffing at the VA Medical Center 
(VAMC) in Tallahassee, Florida.  The RO also requested copies of 
all hospital summaries, outpatient treatment records, nurses' and 
doctors' notes and the like related to the Veteran's July 10, 
2006 hospitalization.  In response, the VA Outpatient Clinic 
(VAOPC) in Tallahassee, as it appears there is no VAMC in 
Tallahassee, forwarded copies of the Veteran's treatment records 
dated from June 2006 to September 2007.  Relevant to the 
Veteran's July 10, 2006 hospitalization, of record is a brief 
July 10, 2006 Nursing Outpatient Note, noting that a consent form 
had been signed, and a brief July 10, 2006 Flexible Sigmoidoscopy 
Consult Note.  

There is no indication that the RO noted the omission of a copy 
of the Veteran's signed consent form.  On remand, the AMC must 
obtain and associate with the Veteran's regular claims file a 
copy of his signed consent form from his July 10, 2006 
hospitalization.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, the AMC should also attempt to obtain treatment 
records beyond that of the two brief above-described entries 
related to his July 10, 2006 hospitalization.   
The Board notes here that while not included in the enumerated 
directives in the May 2009 Board remand, the Board discussed that 
the Veteran continues to receive VA treatment and that updated VA 
treatment records should be obtained prior to further review of 
the claims file.  Also, the Board notes that while the November 
2007 rating decision reported that VA treatment records dated in 
June 2001 revealed a diagnosis of right great toe arthritis, VA 
treatment records dated prior to June 2006 are not of record.  
The VA treatment records that are of record are silent for 
treatment or diagnosis of any right foot condition.  

On this issue, the Board notes that by a July 2007 statement, the 
Veteran requested that VA obtain his treatment records from VAOPC 
in Tallahassee, Florida, and the VAMC in Lake City, Florida.  
Only treatment records from the VAOPC in Tallahassee have been 
associated with the claims file.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on 
remand, the AMC must obtain and associate with the Veteran's 
regular claims file treatment records from the VAMC in Lake City, 
Florida and treatment records from the VAOPC in Tallahassee, 
Florida, dated prior to June 2006 and after September 2007.
 
Further, by the May 2009 Board remand, the AMC was directed to 
schedule the Veteran for a VA examination with an appropriate 
specialist as to his claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  The Board directed the 
specialist to render an opinion, subsequent to complete 
examination and review of the claims file.  The AMC obtained a 
medical opinion, without the benefit of a complete physical 
examination, as directed by the Board.  

Significantly, the AMC sent the Veteran two letters, dated in 
August 2009 and November 2009, notifying him that he would be 
advised of the date, time, and place of his scheduled VA 
examination.  In March 2010, the Veteran inquired as to the date 
of his VA examination.  In a March 2010 letter, the AMC informed 
the Veteran that no VA examination would be scheduled, as a 
medical opinion had been obtained.  As discussed above, the last 
VA treatment records associated with the claims file are dated in 
September 2007.  The medical opinion was rendered in February 
2010.  The medical opinion obtained in February 2010 may not 
serve as substantial compliance with the Board's May 2009 remand 
directive.  As the Veteran's claimed left sided abdominal/ flank 
pain, as of September 2007, was not diagnosed as a disability, 
physical examination of the Veteran more than two years later, as 
well as review of any updated VA treatment records, was required 
in order to determine if there indeed existed a disability and to 
respond to the medical questions required to adjudicate the 
claim.  Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Finally, by its May 2009 remand, the Board noted that the Veteran 
appointed the Florida Department of Veterans Affairs as his 
representative.  The Board remand stated that record of such 
appointment, an April 2007 VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, was located in 
the Veteran's separate claims file for payment or reimbursement 
of unauthorized medical expenses.  The Board found that the 
Veteran's representative was not provided an opportunity to 
submit argument or procedural documents in support of the 
Veteran's claims presently on appeal.  

In May 2009, the Board directed the AMC to obtain a completed VA 
Form 646, or equivalent, from the Veteran's representative prior 
to recertifying the appeal to the Board, and document its efforts 
to complete such.  To date, it does not appear that the AMC 
completed the Board's remand directive or documented any effort 
to do so.  Significantly, as discussed above, the Veteran's 
separate claims file for payment or reimbursement of unauthorized 
medical expenses is no longer associated with the Veteran's 
regular claims file and the Board does not have the opportunity 
at present to review the April 2007 appointment.   

The absence of a VA Form 646 indicates that the Veteran was not 
afforded his full right to representation during all stages of 
the appeal.  See 38 C.F.R. § 20.600.  As such, on remand, the 
Florida Department of Veterans Affairs must be provided an 
opportunity to offer a written argument on the Veteran's behalf, 
and this argument must be considered by the RO.  Stegall v. West, 
11 Vet. App. 268 (1998).  In this regard, a copy of the April 
2007 appointment must be associated with the Veteran's regular 
claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copy all evidence relevant to the 
issues presently on appeal located in the 
Veteran's claims file for payment or 
reimbursement of unauthorized medical 
expenses to his regular claims file.  All 
efforts to complete such must be 
documented in the Veteran's regular claims 
file.   

2.  Obtain and associate with the 
Veteran's regular claims file his signed 
consent form from his July 10, 2006 
flexible sigmoidoscopy at the VAOPC in 
Tallahassee, Florida.  Attempt to obtain 
and associate with the Veteran's regular 
claims file more complete treatment 
records dated at that time than those 
currently associated with the claims file.  
All efforts to complete such, including 
all responses from the VAOPC, or any other 
VA facility, must be documented in the 
Veteran's regular claims file. 

3.  Obtain and associate with the 
Veteran's regular claims file treatment 
records from the VAMC in Lake City, 
Florida, and from the VAOPC in 
Tallahassee, Florida, dated prior to June 
2006 and after September 2007.  All 
efforts to complete such, including all 
responses from the VAOPC or VAMC, must be 
documented in the Veteran's regular claims 
file. 

4.  Subsequent to the above-described 
development, schedule the Veteran for a VA 
examination by an appropriate specialist.  
After a complete physical examination, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
with respect to the following:

(a) Did the Veteran sustain any additional 
disability either directly or through 
aggravation of his preexisting condition, 
as a result of the VA July 2006 flexible 
sigmoidoscopy?  If so, what is that 
additional disability;

(b) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment;

(c) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and

(d) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

Any indications that the Veteran's 
complaints or other symptoms are not in 
accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

5.  Obtain and associate with the 
Veteran's regular claims file a copy of 
his April 2007 VA Form 21-22, Appointment 
of Veterans Service Organization as 
Claimant's Representative, in favor of  
the Florida Department of Veterans 
Affairs.  Afford the Veteran's 
representative the opportunity to file a 
VA Form 646, or equivalent, before the 
case is returned to the Board for further 
appellate review.  If contact cannot be 
made with the representative, or if the 
representative does not otherwise offer an 
argument on the Veteran's behalf, the 
Veteran should be so notified to ensure 
that his due process rights are protected.  
All efforts to complete such, including 
all responses from the Florida Department 
of Veterans Affairs, must be documented in 
the Veteran's regular claims file. 

6.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
residuals of a right foot injury, claimed 
as right great toe arthritis, and 
compensation benefits pursuant to 38 
U.S.C.A. § 1151 for left sided 
abdominal/flank pain claimed as due to 
Department of Veterans Affairs (VA) 
medical treatment.  Consider any 
additional evidence added to the record, 
specifically to include any argument 
submitted by the Veteran's representative.  
If any action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


